Citation Nr: 0715870	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  04-38 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder characterized as an adjustment disorder with 
anxiety, depressed mood, and secondary fatigue and sleep 
disorder, including as due to an undiagnosed illness. 

2.  Entitlement to service connection for tension headaches, 
including as due to an undiagnosed illness. 

3.  Entitlement to service connection for a left wrist 
strain, claimed as joint pain, including as due to an 
undiagnosed illness. 

4.  Entitlement to service connection for lipoma of the right 
shoulder, claimed as joint pain, including as due to an 
undiagnosed illness. 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1981 to April 1987 
and from October 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision.  In February 2007, 
the veteran appeared at a hearing at the RO before the 
undersigned. 


FINDINGS OF FACT

1.  The appellant is a Persian Gulf veteran.

2.  A psychiatric disorder characterized as an adjustment 
disorder with anxiety, depressed mood, and secondary fatigue 
and sleep disorder, including as due to an undiagnosed 
illness, was not present in service and is not otherwise 
related to active duty.

3.  Tension headaches, including as due to an undiagnosed 
illness, were not present in service and are not otherwise 
related to active duty.

4.  A left wrist strain, claimed as joint pain, including as 
due to an undiagnosed illness, was not present in service and 
is not otherwise related to active duty.

5.  Lipoma of the right shoulder, claimed as joint pain, 
including as due to an undiagnosed illness, was not present 
in service and is not otherwise related to active duty.
CONCLUSIONS OF LAW

1.  A psychiatric disorder characterized as an adjustment 
disorder with anxiety, depressed mood, and secondary fatigue 
and sleep disorder, including as due to an undiagnosed 
illness was not incurred in or aggravated by service and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2006). 

2.  Tension headaches, including as due to an undiagnosed 
illness, were not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2006). 

3.  A left wrist strain, claimed as joint pain, including as 
due to an undiagnosed illness, was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2006). 

5.  Lipoma of the right shoulder, claimed as joint pain, 
including as due to an undiagnosed illness was not incurred 
in or aggravated by service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in January 2002, May 
2002, and January 2005.  The RO specifically informed the 
veteran of the evidence required to substantiate his claims, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf, and to submit any 
evidence in his possession pertaining to his claims.  He was 
also notified of the type of evidence necessary to establish 
a disability rating and an effective date for the 
disabilities on appeal as outlined in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records and a VA examination report.  In addition, neither 
the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  



Applicable Law

At his hearing, the veteran testified that all of his 
disabilities began during his service in the Persian Gulf and 
not during his first period of service.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

VA is authorized to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  
38 U.S.C.A. § 1117.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the veteran's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War.  Effective November 9, 2001, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was extended to December 31, 2006. 66 Fed. 
Reg. 56,614 (November 9, 2001) (codified as amended at 38 
C.F.R. § 3.317).

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).  Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:

(a)(1) Except as provided in paragraph (c) 
of this section, VA will pay compensation in 
accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf 
veteran who exhibits objective indications 
of a qualifying chronic disability, provided 
that such disability:

(i) Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2006; and

(ii) By history, physical examination, and 
laboratory tests cannot be attributed to any 
known clinical diagnosis.

(2)(i) For purposes of this section, a 
qualifying chronic disability means a 
chronic disability resulting from any of the 
following (or any combination of the 
following): (A) An undiagnosed illness; (B) 
The following medically unexplained chronic 
multisymptom illnesses that are defined by a 
cluster of signs or symptoms:

(1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; 
or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or

(C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under 
38 U.S.C. 1117(d) warrants a presumption of 
service- connection.

(ii) For purposes of this section, the term 
medically unexplained chronic multisymptom 
illness means a diagnosed illness without 
conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and 
signs and has features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory abnormalities.  
Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will 
not be considered medically unexplained.

(3) For purposes of this section, "objective 
indications of chronic disability" include 
both "signs," in the medical sense of 
objective evidence perceptible to an 
examining physician, and other, non-medical 
indicators that are capable of independent 
verification.

(4) For purposes of this section, 
disabilities that have existed for 6 months 
or more and disabilities that exhibit 
intermittent episodes of improvement and 
worsening over a 6-month period will be 
considered chronic.  The 6-month period of 
chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs or 
symptoms of the disability first became 
manifest.

(5) A chronic disability resulting from an 
undiagnosed illness referred to in this 
section shall be rated using evaluation 
criteria from part 4 of this chapter for a 
disease or injury in which the functions 
affected, anatomical localization, or 
symptomatology are similar.

(6) A disability referred to in this section 
shall be considered service connected for 
purposes of all laws of the United States.

(b) For the purposes of paragraph (a)(1) of 
this section, signs or symptoms which may be 
manifestations of undiagnosed illness or 
medically unexplained chronic multisymptom 
illness include, but are not limited to:

(1) Fatigue (2) Signs or symptoms involving 
skin (3) Headache (4) Muscle pain (5) Joint 
pain (6) Neurologic signs and symptoms (7) 
Neuropsychological signs or symptoms (8) 
Signs or symptoms involving the respiratory 
system (upper or lower) (9) Sleep 
disturbances (10) Gastrointestinal signs or 
symptoms (11) Cardiovascular signs or 
symptoms (12) Abnormal weight loss (13) 
Menstrual disorders.

(c) Compensation shall not be paid under 
this section:

(1) If there is affirmative evidence that an 
undiagnosed illness was not incurred during 
active military, naval, or air service in 
the Southwest Asia theater of operations 
during the Persian Gulf War; or 2) If there 
is affirmative evidence that an undiagnosed 
illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active 
duty in the Southwest Asia theater of 
operations during the Persian Gulf War and 
the onset of the illness; or

(3) If there is affirmative evidence that 
the illness is the result of the veteran's 
own willful misconduct or the abuse of 
alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a 
veteran who served on active military, 
naval, or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

(2) The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, 
Oman, the Gulf of Aden, the Gulf of Oman, 
the Persian Gulf, the Arabian Sea, the Red 
Sea, and the airspace above these locations.
        
        38 C.F.R. § 3.317.

Adjudication of the veteran's Persian Gulf service connection 
claims must also include consideration of both the prior and 
the revised criteria.  The General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the former and 
revised versions of the regulation.  However, if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change. See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  Thus, the Board must analyze the veteran's 
Persian Gulf War undiagnosed illness claims under the revised 
criteria as well.

The veteran's DD Form 214 reflects that he served in 
Operation Desert Shield/Storm from October 1990 to May 1991.  
Therefore, he is a "Persian Gulf veteran" (i.e., had active 
military service in the Southwest Asian Theater of operations 
during the Gulf War) as defined by 38 C.F.R. § 3.317.

Analysis

The May 2003 VA examination report noted impressions of an 
adjustment disorder with anxiety and depressed mood, and 
personality disorder not otherwise stated with antisocial 
features.  The report also noted a sleep disorder which was 
likely as not to be secondary to depression and chronic 
fatigue as secondary to depression.  Because all of the 
symptoms have been attributed to diagnosed disorders, service 
connection due to undiagnosed illnesses is not warranted.  
Likewise, the headaches were attributed to tension headaches, 
the left wrist pain to a strain and right shoulder problems 
to a lipoma.  The very essence of a claim concerning an 
undiagnosed illness is that there is no diagnosis to account 
for the symptomatology.  Therefore, the Board finds that, 
under 38 C.F.R. § 3.317, the veteran's claim for service 
connection for a psychiatric disorder, headaches, left wrist 
and right shoulder disability due to an undiagnosed illness 
clearly must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The criteria for service connection for a psychiatric 
disability on a direct basis have not been met.  Service 
medical records are negative for any complaints or findings 
of a psychiatric disorder.   The examination report at 
service discharge noted a normal psychiatric system.  The 
first documented evidence of treatment for a psychiatric 
disorder in the claims folder is in May 2000 which is 9 years 
post service discharge.  

Service connection for tension headaches is not warranted on 
a direct basis.  Service medical records are negative for any 
complaints or findings of tension headaches.  The examination 
at service discharge was likewise negative for such 
complaints.  In 


an October 1996 claim for tinnitus, the veteran indicated 
that he had frequent headaches as a result of service.  

Service connection for a left wrist strain is not warranted 
on a direct basis.  Service medical records are negative for 
any complaints or findings of a left wrist strain.  The 
examination report at service discharge showed a normal upper 
extremity evaluation.  The first indication of a disability 
in the claims folder is not until a January 1998 VA record 
noting complaints of joint pain.  

Service connection for a lipoma of the right shoulder is also 
not warranted on a direct basis.  Service medical records are 
negative for any complaints or findings of a lipoma of the 
right shoulder or shoulder joint pain.  The first indication 
of a disability was not until February 1996 Reserve record 
noting a lipoma.  

The lapse in time between service and the first manifestation 
of pertinent disability is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, there is no 
opinion which relates current disability to service.  

While VA afforded the veteran an examination in May 2003, it 
did not address the etiology of the veteran's disabilities.  
The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claims because 
there is no evidence of pertinent disorder in service or for 
several years following service.  Thus, while there is 
current evidence of a psychiatric disorder, tension 
headaches, a left wrist sprain and lipoma of the right 
shoulder, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of complaints and the lack of diagnosis of the 
claimed disabilities until several years post-service, any 
opinion relating pertinent disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  
Accordingly, service connection is not for application.  

To the extent that the appellant himself has claimed that his 
disorders, including as due to an undiagnosed illness, are 
related to service, as a lay person, he has no competence to 
give a medical opinion about the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that a psychiatric disorder, headaches, left wrist sprain, 
and right shoulder lipoma, including as due to an undiagnosed 
illness, were incurred in or are otherwise related to 
service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder characterized 
as an adjustment disorder with anxiety, depressed mood, and 
secondary fatigue and sleep disorder, including as due to an 
undiagnosed illness is denied. 

Service connection for tension headaches, including as due to 
an undiagnosed illness, is denied. 

Service connection for a left wrist strain, claimed as joint 
pain, including as due to an undiagnosed illness, is denied. 

Service connection for lipoma of the right shoulder, claimed 
as joint pain, including as due to an undiagnosed illness, is 
denied. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


